DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 12 May 2021 has been entered.

Response to Amendment
Applicant’s submission of a response was received on 12 May 2021. Presently, claims 1, 3, and 4 are pending.

Response to Arguments
With regard to the 103 rejection of claims 1, 3, and 4 over Japanese Patent Publication No. S57-206800 ("Funakoshi"), Japanese Patent Publication No. H06-257590 ("Sakaeno"), and Japanese Patent Publication No. H09-791921 ("Nishida"):
Applicant argues that “according to Funakoshi, a length of the edge of the partitioning wall 11 is variable in the radical direction.” This argument is not persuasive. Specifically, to the best of Examiner’s understanding, Applicant is arguing that Funakoshi discloses a single compressor where the length of the partitioning wall changes, depending on the varying inlet conditions. Put another way, a single compressor adjusts the length of the partitioning wall. Again for clarity, according to Applicant, the partitioning wall is an active/actuate part that physically moves when inlet conditions change. 
There is no evidence of this in the text of Funakoshi. Funakoshi does not disclose any details of how a variable Diameter Da would be achieved. It would require changing the dimensions of only a cutaway portion of the vane (see Figs 4 and 5) and the dimensions of the annular partition plate 11. Such variation is embodiment designed to accommodate a certain set of flow rates (see p.10 of document added to file 17 September 2019):

    PNG
    media_image1.png
    97
    624
    media_image1.png
    Greyscale

If, as Applicant argues, the length of an individual partition wall was variable, no special embodiment would be required to accommodate these flow rate conditions, and Figs 3-5 would be described as showing a state of operation rather than an embodiment. To support this position, it is reasonable for partition wall length to be a permanently selected characteristic of a compressor because compressors are often installed in industrial systems where the inlet conditions are known and relatively consistent.

Even if this were the case, this variability is not contradictory to the claim limitations the intermediate suction channel is connected to the return channel at the center of the return vanes, and a side wall on the inner side of the chamber in the radial direction is positioned more on the outer side in the radial direction than a front edge of the inlet guide vane. Where Examiner has argued optimization of the partition wall inner diameter, one could substitute variation of the partition wall inner diameter in response to a particular set of flow conditions would result in the partition wall and inlet guide vane passing through at least one state that meets the limitations if the flow rate is varied sufficiently. Nonetheless, Examiner maintains the position that the dimensions of the partition wall are fixed for an individual compressor.

    PNG
    media_image2.png
    448
    573
    media_image2.png
    Greyscale

The front edge of the inlet guide vane is the leading edge as encountered by flow Qa, which leading edge is radially aligned with the inner end of the partition wall 11 (see Fig 4). Funakoshi shows this at point A (see annotated Fig 3 below), which is radially outward of the center of the return vanes and radially inward of the side wall on the inner side of the chamber (Point C), and thus already satisfies the limitation a side wall on the inner side of the chamber in the radial direction is positioned more on the outer side in the radial direction than a front edge of the inlet guide vane. Examiner’s optimization argument relies on the teaching of decreasing the diameter Da to accommodate a large flow rate Qa (but limited by the teaching of Sakaeno), i.e. making the partition wall longer, and extending further radially inward to point B, thus moving the leading edge of the even further inward of the side wall on the inner side of the chamber (Point C), so it also satisfies the limitation a side wall on the inner side of the chamber in the radial direction is positioned more on the outer side in the radial direction than a front edge of the inlet guide vane. Applicant does not point out any part of Funakoshi that discloses moving the side wall on the inner side of the chamber, so it is understood that changing Da does not change the location of Point C.

Applicant argues that “Funakoshi does not define a position of the wall on the inner side of the channel 10 with respect to the edge of the partitioning wall 11 in the radial direction.” This argument is not persuasive. Although Funakoshi does not describe a particular relationship between the wall on the inner side of the channel 10 and the edge of the partitioning wall, Funakoshi Fig 3 shows the claimed relationship, and the proposed modification does not change the relationship. Specifically, moving the inner end of the partitioning wall from Point A to Point B does not change the fact that Funakoshi discloses the limitation a side wall on the inner side of the chamber in the radial direction is positioned more on the outer side in the radial direction than a front edge of the inlet guide vane because Pint B is radially inward of Point A, and both Point A and Point B are radially inward of Point C.

Claim Interpretation
No claim limitations are interpreted under 112(f)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi (JP S57-206800, with reference to the 11 page document placed in the file on 17 September 2019, the translation being on p.6-11 of the document) in view of Sakaeno (JP 06-257590) and Nishida (JP H09-79192).
Regarding claim 1, Funakoshi discloses:
A centrifugal compressor (claim 1 on p.6) comprising:
an impeller (3a, see Fig 3) configured to be rotated about a main shaft (2);
a return channel (8) including a return vane (9) for guiding a main stream of a fluid (Qi) to be compressed by the impeller from an outer side of the main shaft in a radial direction toward an inner side in the radial direction with respect to the impeller;
a plurality of stages of compressor units (3b, 3c, 3d, 3e, see Fig 1) connected to a downstream side of the return channel and including a first bent channel (8 at inner U-shaped bend immediately upstream of 3b)  for changing a direction of the main stream to a direction along the main shaft; and
an intermediate suction channel (6) connected to the return channel in at least one of the plurality of stages of compressor units to merge a suctioned fluid  to the main stream, wherein the intermediate suction channel includes a chamber (10) …through which the suctioned fluid suctioned from a suction port for suctioning the fluid passes, includes an inlet guide vane (portion of 9 to the right/downstream of 11 and aligned with Qa) for guiding the fluid suctioned from the suction port and passing through the chamber to the impeller, and includes a partitioning wall (11 together with casing portion between outer U-bend in 8 and chamber 10) by which the intermediate suction channel is partitioned from the return channel, a thickness of the partitioning wall in the direction along the main shaft is thinner from the outer side in the radial direction toward the inner side in the radial direction (see Fig 3, casing portion is wider as it follows the outer U-bend, 11 tapers at least because it is rounded at its inner tip), in a sectional view along the main shaft, the inlet guide vane is integrated with the return vane in the connected return channel (as shown in Figs 3-5, 9 is a single vane for both Qi and Qa), the partitioning wall (11) is not interposed between the inlet guide vane and the return vane (see cutaway portion of vane 9 in Figs 3-5, especially second leading edge 9b in Fig 5), and …a side wall on the inner side of the chamber in the radial direction (Point C in annotated Fig 3) is positioned more on the outer side in the radial direction than a front edge of the inlet guide vane.
Funakoshi does not disclose:
[the chamber] has a scroll shape in a view from an axial direction of the main shaft and
a radial inner end of the partitioning wall of the intermediate suction channel is positioned at a center of the return vanes in the radial direction, and the intermediate suction channel is connected to the return channel at the center of the return vanes.
Funakoshi teaches:
“When a flow rate Qi is almost unchanged and a flow rate of a flow rate Qa is large, a dimension Da [(see Fig 3, radial distance to tip of partition wall 11)] is configured to be smaller than a dimension Di [(see Fig 3, radial distance to outer end of return vane 9)]” (p.10 ¶2).
Sakaeno teaches:
the partition wall must not extend too far inward because mixing the fluid immediately upstream of the next stage impeller causes a non-uniform inlet to the impeller, which causes losses (p.1: ¶1 of Problem, bottom of ¶: “On the other hand, if the structure is such that mixing is performed immediately before the impeller of the next stage, the inlet speed distribution of the impeller of the next stage is biased, which causes a new loss, and is a point to be improved.”)
OPTIMIZATION
Funakoshi teaches that the radial position of the inner end of the partition wall is a result effective variable, which should be adjusted inward for large intermediate suction flow. Sakaeno teaches that the radial position of the inner end of the partition wall should not be too far inward because it will provide a non-uniform inlet flow to the impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressor of Funakoshi to have optimized the radius Da of the inner end of the partition wall, which is coincident 

    PNG
    media_image3.png
    326
    291
    media_image3.png
    Greyscale

Nishida teaches:
In general, multi-stage centrifugal compressors with an intermediate suction comprise suction nozzle, a scroll, and an annular nozzle ([0002]). The scroll functions as a collector for the suction gas that supplies the gas to an annular nozzle. Nishida teaches that the scroll is conventional in the prior art, and also shows an example in Fig 1.
Funakoshi shows a cross-section of a chamber 10. It is not explicitly clear whether Funakoshi has a tangential inlet, which would correspond to a scroll chamber, or whether Funakoshi has a radial inlet, which is also known in the art.

In this case, Funakoshi teaches all elements, except the scroll chamber. Nishida teaches the scroll chamber, as well as teaching that a scroll chamber is well known in centrifugal compressors for receiving flow from an intermediate suction and providing it to an annular nozzle. Since the scroll chamber is already specifically adapted for receiving intermediate suction gas in a multi-stage centrifugal compressor, it is reasonable to conclude that using the scroll of Nishida in the compressor of Funakoshi would not change the function of the scroll or other claimed elements. The combination is expected to achieve predictable results because both references deal with intermediate suction inlets on multi-stage compressors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the compressor of Funakoshi by including the scroll chamber taught by Nishida because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 3, the compressor of Funakoshi as optimized by the teachings of Sakaeno and modified by the scroll of Nishida teaches:
the radial inner end of the partitioning wall (Funakoshi 11 at Da) is disposed between a second bent channel (outer U bend in 8) that is an inlet portion of the return channel and the first bent channel (inner U-bend in 8).
Regarding claim 4, the compressor of Funakoshi as optimized by the teachings of Sakaeno and modified by the scroll of Nishida teaches:
the chamber (Funakoshi 10) of the intermediate suction channel fits inside an external diameter of a casing of the centrifugal compressor (see Fig 10, chamber 10 is within the casing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745